       Case 1:19-cv-01457-EPG Document 20 Filed 08/19/20 Page 1 of 1

 1

 2

 3

 4

 5                                    UNITED STATES DISTRICT COURT

 6                         FOR THE EASTERN DISTRICT OF CALIFORNIA

 7

 8    DONYELL DOMINIQUE WILKINS,                       No. 1:19-cv-01457-EPG
 9                       Plaintiff,
10           v.                                        ORDER STRIKING BRIEF IN SUPPORT OF
                                                       REMAND
11    ANDREW SAUL, COMMISSIONER OF
      SOCIAL SECURITY,                                 (ECF No. 17)
12
                         Defendants.
13

14          On both July 21, 2020 and August 14, 2020, Plaintiff filed a brief in support of remand.

15   (ECF Nos. 16 & 17). On August 17, 2020, the Court entered an order for Plaintiff to notify the

16   Court which brief was operative. (ECF No. 18). On the same day, Plaintiff filed a notice of errata,

17   informing the Court that the brief filed on July 21, 2020 is operative. (ECF No. 19).

18          Accordingly, the Court HEREBY STRIKES the Brief in Support of Remand (ECF No.

19   17) filed by Plaintiff on August 14, 2020.

20
     IT IS SO ORDERED.
21

22      Dated:     August 18, 2020                            /s/
                                                       UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28
                                                       1
